Name: Council Regulation (EEC) No 1169/76 of 17 May 1976 concerning import arrangements for certain textile products originating in Brazil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 76 No L 131 / 1Official Journal of the European Communities I (Acts ivhose publication is obligatory) COUNCIL REGULATION (EEC) No 1169/76 of 17 May 1976 concerning import arrangements for certain textile products originating in Brazil Whereas, with the exception of the products covered by Category 2 of the table in Annex A, those products which enter the Community's customs territory under ¢inward processing or other temporary admission arrangements and are re-exported therefrom in their original condition or after processing should not be set off against the abovementioned quantitative limits , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , in the context of the arrangement regarding international trade in textiles , the European Economic Community and Brazil have negotiated an Agreement on trade in textile products ; whereas the Commission has submitted to the Council a recommendation for a Regulation concluding that Agreement ; Whereas , for the purpose of applying the Agreement which has been negotiated , import arrangements for the products in question should be adopted and put into force immediately ; Whereas the Agreement requires the Community to admit imports of certain textile products within quantitative limits , the observance of which will be guaranteed by an agreed system of bilateral checking ; Whereas the appropriate provisions for 1976 and 1977 should therefore be adopted , including the criteria for the allocation of the quantitative limits agreed with Brazil ; Whereas , because of the considerable disparities between the conditions now governing imports of the products concerned into the Member States and because of the particular sensitivity of the Commu ­ nity 's textile industry, standardization of these import conditions can only be achieved progressively ; whereas the criterion to be adopted for the allocation of the Community quantitative limits should therefore be the gradual adjustment of the amounts admitted under current import conditions to the supply require ­ ments of the market ; Whereas imports should be set off against the quantita ­ tive limits fixed for the year in which the goods were exported from Brazil ; Article 1 1 . During 1976 and 1977 imports into the Commu ­ nity of the textile products listed in Annex A and orig ­ inating in Brazil shall be subject to the quantitative limits agreed with Brazil and set out in that Annex , and to the presentation of an export certificate issued by the authorities of that country . 2 . These quantitative limits shall be allocated among the Member States in accordance with the procedure laid down in Council Regulation (EEC) No 1023/70 of 25 May 1970 establishing a common proce ­ dure for administering quantitative quotas ('), and in particular in Article 1 1 thereof, in such a way as to ensure the expansion and orderly development of trade in textiles and to permit amounts to be carried over or brought forward from one year to another . However, the allocation shall be made on the basis of the import volumes admitted under the conditions currently applied in the Member States and shall provide for annual rates of increase that are appreci ­ ably higher for those Member States whose import volumes are relatively the lowest , in order to align them gradually with the supply requirements of the market . 3 . The competent authorities of the Member States concerned shall , within the quantitative limits pres ­ (') OJ No L 124, 8 . 6 . 1970 , p. 1 . No L 131 / 2 Official Journal of the European Communities 20 . 5 . 76 cribed, automatically authorize the import of the products referred to in paragraph 1 immediately upon production by the importer of an export certificate issued by the competent authorities of Brazil and containing the details set out in Annex B. However, this export certificate will not be required for goods taken aboard in Brazil before 1 June 1976 . 4 . Authorized imports shall be set off against the quantitative limits valid for the year during which the products were taken aboard in Brazil for export . 5 . With the exception of the products covered by Category 2 of the table in Annex A, products which enter the Community's customs territory under inward processing or other temporary admission arrangements and are re-exported therefrom in their original condition or after processing shall not be set off against the quantitative limits referred to in para ­ graph 1 . Article 2 The measures provided for in this Regulation shall replace those laid down by Commission Regulation (EEC) No 790/76 of 6 April 1976 amending the interim measures established by Commission Regula ­ tion (EEC) No 3355/75 with regard to imports of certain textile products originating in the Federal Republic of Brazil ('). Article 3 This Regulation shall enter into force on 20 May 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1976 . For the Council The President R. VOUEL (') OJ No L 92, 7 . 4 . 1976, p. 18 . 20 . 5 . 76 Official Journal of the European Communities No L 131 /3 ANNEX A Quantitative limits referred to in Article 1 Cate ­ gory CCT heading No NIMEXE code ( 1975) Description Units Quantitative 1976 ive limits 1977 1 55.05 Cotton yarn , not put up for retail sale 1 000 kg 26 500 28 090 2 ex 55.09 55.09-01 ; 02 ; 11 ; 1.2 13 ; 14 ; 15 ; 16 ; 17 ; 19 21 ; 29 ; 31 ; 33 ; 35 ; 37 38 ; 39 ; 41 ; 49 ; 68 ; ex 71 ; 72 ; 73 ; 74 ; 76 ; 77 78 Other woven fabrics of cotton :  Unbleached or bleached 1 000 kg 15 000 15 450 3 ex 55.09 55.09-03 ; 04 ; 05 ; 51 52 ; 53 ; 54 ; 55 ; 56 ; 57 59 ; 61 ; 63 ; 64 ; 65 ; 66 67 ; 69 ; ex 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 97 Other woven fabrics of cotton :  Other than unbleached and bleached 1 000 kg 2 850 3 021 4 ex 62.02 62.02-11 -41 , 43 , 47 -71 , 73 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : ex B. Other than net curtains :  Bed linen :  Of cotton  Table linen :  Of cotton  Toilet linen and kitchen linen :  Of cotton 1 000 kg 6 000 6 360 No L 131 /4 Official Journal of the European Communities 20 . 5 . 76 ANNEX B Details referred to in Article 1 (3 ) The export certificate issued by the Brazilian authorities (') for products covered by this Regulation shall specify or contain : 1 . the destination , and in particular the Member State to which the goods are destined ; 2 . the order number ; 3 . the name and address of the importer ; 4 . the name and address of the exporter ; 5 . the net weight, in kilogrammes or in metric tons , and the value of the products covered by the certificate ; 6 . the category against which the product has been debited by the Brazilian authorities and the description of the product ; 7 . a certificate to the effect that the quantity in question has been debited against the share of the Member State to which it is being sent of the agreed ceiling for exports to the Community, or, where appropriate , that the quantity is for immediate re-export, or for re-export after processing, outside the Community ; 8 . the year during which the products were exported , that is , were taken aboard in Brazil for export to the Community . ( ! ) Cartcira de Comercio Exterior (CACEX).